               Case 8:19-cr-00200-TDC Document 27 Filed 04/03/19 Page 1 of 2




                                       IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF MARYLAND
United States
      Plaintiff,

      V.                                                           Case No.   13-1789(TJS)
Eric Eoin Marques
      Defendant.

                                 REQUEST FOR ENTRY OF APPEARANCE
                            ON BEHALF OF A FEDERAL GOVERNMENT AGENCY


            Please enter my appearance in this case on behalf of   the United States
            I have been admitted to practice law in the following jurisdictions (states or the District
of Columbia):


                                  State Court                             Date of Admission
New York                                                        September 2000
New Jersey                                                      February 1997




            I am an active member in good standing of the bars of each of the jurisdictions listed
above.


            I understand that this entry of appearance is for this case only and does not constitute
formal admission to the bar of this Court.


            I understand that I must register to use the electronic filing system and will be issued a
login and password for use in this case only.




EntryofAppearanceFedGovtAgency (08/2015)                                                        Page 1 of 2
              Case 8:19-cr-00200-TDC Document 27 Filed 04/03/19 Page 2 of 2




            I understand that I must immediately notify this Court of any change in my address,
phone number, and email address and that if I fail to do so, my appearance in this case will be
terminated.

3/28/2019
Date                                                 Signañjré
                                                     Ralph Paradiso
                                                     Printed name and bar number

                                                     U.S.DOJ Chad ExploitatIon and Obscenity SectIon 1400 Now York Avenue, Suite 600 Washington D.C., 20530




                                                     Address
                                                     ralph.paradiso@usdoj.gov
                                                     Email address
                                                     202.514.5780
                                                     Telephone number
                                                     202.514.1793
                                                     Fax number


If you are not a member of this Court's bar, email your completed form to
MDD AttyAdmissions@mdd.uscourts.gov. Otherwise, please enter your own appearance in this
case in CM/ECF using the event Notice of Appearance.




EntryofAppearanceFedGovtAgeney (08/2015)                                                                                                       Page 2 of 2
